—Judgment unanimously affirmed. Memorandum: Defendant contends that the reasonable doubt charge given by County Court was confusing. We disagree. The charge was identical to the pattern jury charge of 1 CJI(NY) 6.20 with the exception of three words, none of which renders the charge confusing. We also reject the contention that defendant was denied effective assistance of counsel. “[T]he evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147; see, People v Flores, 84 NY2d 184, 187). We have reviewed the remaining contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Oneida County Court, Dwyer, J. — Rape, 1st Degree.) Present — Hayes, J. P., Hurlbutt, Scudder and Kehoe, JJ.